Citation Nr: 1721254	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-23 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal in June 2016 for the purpose of affording a personal hearing.  A hearing was held in March 2017.  A transcript of that hearing is of record.

The issue of entitlement to service connection for coronary artery disease has been raised by the record in a May 2016 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1. The Veteran's PTSD has not resulted in total occupational and social impairment.

2. The Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  In addition, development in substantial compliance with the Board's remand instructions has been completed, i.e, rescheduling the Veteran's Board hearing.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with multiple VA examinations, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have challenged the adequacy of a September 2012 PTSD examination, contending that the examiner improperly differentiated the effects of the Veteran's PTSD and other mental disorders, incorrectly stated that the Veteran's alcohol dependence was unrelated to service, and inadequately discussed the Veteran's symptom history.  The Board disagrees.

In discussing the functional impact of the Veteran's mental disorders, the September 2012 examiner did not apportion the effects of each disorder; rather, the examiner explained why it was not possible to ascertain the impact of the Veteran's service-connected PTSD, by itself, on his functioning.  The assessed level of disability (functional impairment) contemplated service and non-service connected conditions.  The Veteran's symptom history was also clearly considered.  With respect to the Veteran's remaining contention, which pertained essentially to contention that his substance and alcohol abuse were related to service, the issue of service connection for alcohol and drug dependence was addressed in an October 2012 rating decision, which was not appealed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's PTSD is currently rated at 70 percent, excluding the period from March 22, 2016 to April 30, 2016 during which a temporary 100 percent rating was assigned for hospitalization over 21 days per 38 C.F.R. § 4.29 (2016)

Diagnostic Code 9411 addresses PTSD.  Under that code, a 70 percent rating for PTSD requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The record does not demonstrate that the Veteran's PTSD has resulted in total social impairment.  The September 2012 VA examiner clearly not that the symptoms of total impairment were not shown.  The Veteran was also assigned a GAF score of 50, which contemplates serious rather than total impairment.  

Further, and of significant import, the Veteran testified that he communicates and connects with his daughter, visits his daughter and grandchildren, and gets along with most of his daughter's grandchildren.  Such belies the notion of total social impairment.  As the criteria for a 100 percent rating for PTSD is not established, the claim for an increased rating must be denied.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran contends that he is entitled to TDIU, because he is unable to work due to his PTSD symptoms.  The Veteran is service connected for the following disabilities: PTSD rated 70 percent disabling from May 1, 2016; tinnitus rated 10 percent disabling from March 5, 2008; noncompensable left ear high frequency sensorineural hearing loss; and noncompensable scarring.  Because the Veteran is rated at 70 percent for PTSD, he has met the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether the Veteran's service-connected disabilities preclude substantially gainful employment.

The Board finds that the Veteran's service-connected PTSD renders him unable to obtain and maintain any form of gainful employment.  The record reflects that the Veteran did not complete high school.  The Veteran has an unstable employment history, with many temporary construction jobs and periods of unemployment.  The Veteran was laid off from his previous employment and not rehired, apparently due to interpersonal conflicts.  

The Veteran has multiple diagnoses of mental disorders that impact his occupational functioning, including chronic PTSD with depression, continuous alcohol and cannabis dependence, and antisocial personality disorder.  His recent GAF score of 50 reflects an inability to hold a job.  Because the September 2012 VA examiner stated that the symptoms of these disorders could not be differentiated, their effects are attributed to the Veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In pertinent part, VA examinations indicated symptoms of irritability, depression, anger, hypervigilance, anxiety, social isolation and withdrawal, suicidal ideation, sleep and memory impairment, mood and motivational disturbances, detachment, diminished interest or participation in significant activities, and an inability to establish and maintain effective work and social relationships.  In addition, multiple VA examinations indicated deficiencies in important areas of functioning, including work.  All these factors impact the Veteran's ability to work.

The Board acknowledges that a December 2011 VA general medical examination stated that the Veteran was able to perform substantially gainful employment based on his service-connected disabilities.  However, the examiner did not provide a rationale for this opinion.  In the absence of an adequate rationale, the Board affords this opinion little weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The only competent medical opinion that accounts for the Veteran's PTSD is that of the September 2012 VA examiner who, as previously stated, could not differentiate the symptoms of the Veteran's disorders and their occupational impact.

Based on the foregoing, the Board affords the Veteran the benefit of the doubt and finds that he is unable to obtain and maintain any form of substantially gainful employment due to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 4.16.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


